DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites "a sidewall" in line 2. However, it appears the sidewall is the same sidewall introduced in claim 2 line 3. The Examiner asserts they are the same sidewalk for compact prosecution. Clarification is required.
Claim 8 recites "one end of the valve stem spring abuts against the collar , and the other end of the valve stem abuts against the lock cap” in lines 2-3. However, it appears the other end of the valve stem spring abuts against the lock cap in light of the disclosure. Clarification is required.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertakis et al. (US 9,052,024).
With regard to claim 1, Bertakis discloses a spray gun (Col. 1 lines 13-21), comprising: a machine body, a gun body, and a spray cup, wherein a motor is provided in the machine body for supplying a gas to the gun body (the system of Bertakis is capable of operating gas in the system, see Col. 1 lines 13-21 and Col. 8 line 50 and Fig. 6), a gas outlet passage (Fig. 6) is provided on the motor (230), a gas exhaust port (35) and a gas intake port (25) which communicates with the gun body (Fig. 6) are provided on the gas outlet passage, a pressure relief valve (Fig. 4C) is provided at the gas exhaust port (35), the pressure relief valve comprises a valve body (Fig. 2) having a valve cavity (Fig .2), a valve port (45), a pressure relief port (60) and a mount port (120) communicating with the valve cavity are provided on the valve body, a valve stem (85) and a valve ball (90) rotatable axially along the valve cavity are provided in the valve cavity; a valve stem spring (110) is provided in the valve cavity for pushing the valve stem to control the valve ball to open and close the gas exhaust port; the valve port (45) is docked to the gas exhaust port (35); a lock cap (125) for axially retaining the valve stem spring (110) is provided at the mount port (120); the pressure relief valve further comprises a gas bleed hole (135) communicating with the valve cavity; a gas outlet port (30) is provided on the gas outlet passage; a pressure port (75) in communication with the valve cavity is provided on the valve body, and the gas outlet port (30) is arranged in communication with the pressure port (when valve is open Fig. 3, the gas outlet port 30 is in fluid communication with the pressure port 75).
With regard to claim 2, the device of Bertakis discloses the invention as disclosed in the rejection of claim 1 above. Bertakis further discloses the valve port (45) and the mount port (120) are arranged along a central axis of the valve body (fig. 2), and the pressure port (75) and the pressure relief port (60) are disposed on a sidewall of the valve body (Fig .2).
With regard to claim 5, the device of Bertakis discloses the invention as disclosed in the rejection of claim 2 above. Bertakis further discloses the pressure relief port (60) is arranged on a sidewall of the valve body proximal to the valve port (45, Fig. 2).
With regard to claim 6, the device of Bertakis discloses the invention as disclosed in the rejection of claim 1 above. Bertakis further discloses the gas bleed hole (135) is arranged on the lock cap (125); or, the gas bleed hole is arranged on a sidewall of the valve body above the valve stem.
With regard to claim 7, the device of Bertakis discloses the invention as disclosed in the rejection of claim 1 above. Bertakis further discloses a retaining ring (Fig. 4C) for radially retaining the valve stem is provided in the valve cavity.
With regard to claim 8, the device of Bertakis discloses the invention as disclosed in the rejection of claim 1 above. Bertakis further discloses a collar (115) is provided on the valve stem, one end of the valve stem spring (110) abuts against the collar, and the other end of the valve stem abuts against the lock cap (125).
With regard to claim 10, the device of Bertakis discloses the invention as disclosed in the rejection of claim 1 above. Bertakis further discloses a mount slot (Fig. 2) is provided on the gas outlet passage at an outer periphery of the gas exhaust port (35), and the valve port 45) is sealing-fitted with the mount slot (by coupling 80).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bertakis in view of Schnebel (US 2,590,656).
With regard to claim 9, the device of Bertakis discloses the invention as disclosed in the rejection of claim 1 above. However, Bertakis does not disclose the lock cap is provided with an outer thread, and an inner sidewall of the mount port is provided with an inner thread; the outer thread is fitted with the inner thread to fix the lock cap to the mount port; and fitting between the inner thread and the outer thread enables adjustment of a preload force of the valve stem spring.
Schnebel teaches a safety valve that is in the same field of endeavor as Bertakis, comprising a lock cap  (Fig. 1) is provided with an outer thread, and an inner sidewall of the mount port is provided with an inner thread; the outer thread is fitted with the inner thread to fix the lock cap to the mount port; and fitting between the inner thread and the outer thread enables adjustment of a preload force of a valve stem spring (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bertakis, by incorporating the adjustable threads as taught by Schnebel on the lock cap and the mount port of Bertakis, for the benefit of varying the tension of the spring in adjusting the valve to open under predetermined fluid pressures (Col. 2, lines 47-52).

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (GB 2097896) in view of Schnebel  (US 2,590,656) and Bertakis et al. (US 9,052,024). 
With regard to claim 1, Smith discloses a spray gun, comprising: a machine body, a gun body, and a spray cup, wherein a motor is provided in the machine body for supplying a gas to the gun body, a gas outlet passage is provided on the motor, a gas exhaust port and a gas intake port which communicates with the gun body are provided on the gas outlet passage, a pressure relief valve is provided at the gas exhaust port (Fig. 1 and abstract),
However, Smith does not disclose the pressure relief valve comprises a valve body having a valve cavity, a valve port, a pressure relief port and a mount port communicating with the valve cavity are provided on the valve body, a valve stem  and a valve ball  rotatable axially along the valve cavity are provided in the valve cavity; a valve stem spring  is provided in the valve cavity for pushing the valve stem to control the valve ball to open and close the gas exhaust port; the valve port is docked to the gas exhaust port ; a lock cap for axially retaining the valve stem spring is provided at the mount port; the pressure relief valve further comprises a gas bleed hole communicating with the valve cavity; a gas outlet port (30) is provided on the gas outlet passage; a pressure port in communication with the valve cavity is provided on the valve body, and the gas outlet port  is arranged in communication with the pressure port.
Schnebel teaches a pressure relief valve (10) comprises a valve body (Fig. 1) having a valve cavity (Fig .1), a valve port (7), a pressure relief port (23) and a mount port (Fig. 1) communicating with the valve cavity are provided on the valve body, a valve stem (12) and a valve (11) rotatable axially along the valve cavity are provided in the valve cavity; a valve stem spring (15) is provided in the valve cavity for pushing the valve stem to control the valve ball to open and close the gas exhaust port; the valve port (7) is docked to the gas exhaust port (Fig. 1); a lock cap (18) for axially retaining the valve stem spring (15) is provided at the mount port (Fig. 1); a gas outlet port (one end of 2) is provided on the gas outlet passage; a pressure port (22) in communication with the valve cavity is provided on the valve body, and the gas outlet port (one end of 2) is arranged in communication with the pressure port (when valve is open, the gas outlet port 2 is in fluid communication with the pressure port 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith by replacing the safety valve of Smith with the safety pressure relief valve (10) as taught by Schnebel, since the modification is a simple substitution of one known safety valve  for another safety valve to obtain predictable results is one of ordinary skill in the art (MPEP 2143 B).
Bertakis teaches a pressure relief valve comprising a valve stem (85) and a valve ball (90), the pressure relief valve further comprising a gas bleed hole (135) communicating with the valve cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith in view of Schnebel, by incorporating the valve ball (90) and the gas bleed hole (135) as taught by Bertaki on the safety valve of Schnebel, for the benefit of providing a spherical surface to improve sealing and allowing air to flow back and forth through the vent & sight tube, air does not get compressed in the valve cavity (Col. 5 lines 47-48).
With regard to claim 2, the device of Smith as modified by Schnebel and Bertakis discloses the invention as disclosed in the rejection of claim 1 above. Schnebel further discloses the valve port (7) and the mount port (13) are arranged along a central axis of the valve body (Fig. 1), and the pressure port (22) and the pressure relief port (23) are disposed on a sidewall of the valve body (Fig .1).
With regard to claim 5, the device of Smith as modified by Schnebel and Bertakis discloses the invention as disclosed in the rejection of claim 2 above. Schnebel further discloses the pressure relief port (23) is arranged on a sidewall of the valve body proximal to the valve port (7, Fig.1).
With regard to claim 6, the device of Smith as modified by Schnebel and Bertakis discloses the invention as disclosed in the rejection of claim 1 above. Bertakis further discloses the gas bleed hole (135) is arranged on the lock cap (125); or, the gas bleed hole is arranged on a sidewall of the valve body above the valve stem.
With regard to claim 7, the device of Smith as modified by Schnebel and Bertakis discloses the invention as disclosed in the rejection of claim 1 above. Schnebel further discloses a retaining ring (at 14) for radially retaining the valve stem is provided in the valve cavity.
With regard to claim 8, the device of Smith as modified by Schnebel and Bertakis discloses the invention as disclosed in the rejection of claim 1 above. Schnebel further discloses a collar (Fig. 1) is provided on the valve stem, one end of the valve stem spring (15) abuts against the collar, and the other end of the valve stem abuts against the lock cap (19).
With regard to claim 9, the device of Smith as modified by Schnebel and Bertakis discloses the invention as disclosed in the rejection of claim 1 above. Schnebel further the lock cap  (Fig. 1) is provided with an outer thread, and an inner sidewall of the mount port is provided with an inner thread; the outer thread is fitted with the inner thread to fix the lock cap to the mount port; and fitting between the inner thread and the outer thread enables adjustment of a preload force of a valve stem spring (15).
With regard to claim 10, the device of Smith as modified by Schnebel and Bertakis discloses the invention as disclosed in the rejection of claim 1 above. Bertakis further discloses a mount slot (Fig. 2) is provided on the gas outlet passage at an outer periphery of the gas exhaust port (35), and the valve port (45) is sealing-fitted with the mount slot (by coupling 80).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752